internal_revenue_service number release date index number 468a ----------------------------- ---------------------------- --------------------- -------------------------------- ------------------------------ - department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 - plr-143192-05 date november legend taxpayer a buyer taxpayer b ---------------------------------- ----------------------- ------------------------------------------ ----------------------- ------------------------------- ---- --------------------- ----------------------------------- ------- seller ----------------------------------------------------------- state plant -------------------------------------------------- commission a commission b commission c commission d commission e -------------------------- --------------------------------------- ------------------------------------------- ---------------------------------------------- ------ ------------------------------------------ ------------------------------------------------------ plr-143192-05 a b x dear --------------- -------------------------- ------------------------ ---- this letter responds to your request for private_letter_ruling dated --------------------- ------- as well as information supplied subsequent to that date you requested that we rule on certain tax consequences under sec_468a of the internal_revenue_code to taxpayers a and b buyer and seller as well as the qualified nuclear decommissioning fund with respect to plant of the transaction discussed below facts taxpayers have represented the following facts and information relating to the ruling_request taxpayer a is the parent of an affiliated_group of subsidiary corporations including buyer an indirect wholly-owned subsidiary of taxpayer a through its various subsidiaries taxpayer a is engaged in the generation transmission distribution and sale of electric energy taxpayer b is the parent of an affiliated_group_of_corporations including seller a wholly-owned subsidiary of taxpayer b seller is a public_utility corporation regulated by commissions a b c d and e seller has a qualifying interest in plant as defined in sec_1_468a-1 of the treasury regulations of x percent as well as the concomitant obligation to decommission that portion of the plant seller has established a qualified nuclear decommissioning trust the qdt as well as a non-qualified decommissioning trust nqdt to fulfill its obligation to decommission plant seller’s qdt is a nuclear decommissioning reserve fund within the meaning of sec_468a and sec_1_468a-5 seller’s nqdt is a_trust organized under the laws of state and is classified as a grantor_trust under sec_671 for consideration seller proposes to transfer plant the obligation to decommission plant as well as the assets in the qdt established by seller to pay for that decommissioning to buyer the closing date for the transaction is intended to be date a but will be no later than date b buyer will establish a qualified nuclear decommissioning trust meeting the requirements of sec_468a and sec_1_468a-5 prior to the transfer and all the assets in seller’s qdt will be transferred directly to buyer’s qdt buyer will also establish a nonqualified nuclear decommissioning trust prior to the transfer and it is expected that all amounts in the seller’s nqdt will be transferred to the buyer’s nqdt buyer’s nqdt will qualify as a grantor_trust under sec_671 and buyer will be the grantor of that trust seller will make no contributions to seller’s qdt after all amounts in the nqdt may not be transferred depending on the value of the assets in the seller’s nqdt at the time of transfer plr-143192-05 the closing date of the transaction in addition buyer will not make any contributions to buyer’s qdt during buyer’s taxable_year ending on date a in addition taxpayer b has specifically represented that on seller’s u s federal_income_tax return for the taxable_year including the closing date of the transaction seller will recognize gain_or_loss on the sale of plant and related assets excluding the assets in seller’s qdt to buyer in an amount equal to the difference between seller’s tax basis in each asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the regulations thereunder seller will treat as the amount_realized from the sale of the purchased assets excluding seller’s qdt the cash received from buyer and liabilities and obligations assumed by buyer including the liability to decommission plant reduced by the amount of the decommissioning liability to by funded by the qdt to the extent such liabilities and obligations are taken into account as liabilities for federal_income_tax purposes on the seller’s u s federal_income_tax return for the taxable_year that includes the closing date of the transaction seller will claim a current deduction in an amount equal to the total of any amounts treated as realized by seller as a result of buyer’s assumption of the decommissioning liability for plant for u s federal_income_tax purposes seller will treat any net_operating_loss arising in the taxable_year including the closing date of the transaction which is attributable to the decommissioning obligations assumed by buyer as a specified_liability_loss under sec_172 finally taxpayer a has represented that on buyer’s u s federal_income_tax return for the taxable_year including the closing date of the transaction buyer will not include any gain in income or otherwise take any income into account by reason of the transfer of all or a portion of the assets of seller’s nqdt buyer will include distributions from buyer’s qdt in income in accordance with sec_1_468a-2 and sec_1_468a-5 including any amount buyer is required to repay to seller if the amounts transferred by seller for decommissioning purposes exceed the amounts ultimately necessary to decommission plant taxpayers have requested the following rulings requested ruling the transfer of assets from seller’s qdt to buyer’s qdt is a disposition that is treated as satisfying the requirements of sec_1_468a-6 pursuant to the service’s exercise of discretion under sec_1_468a-6 and accordingly buyer’s qdt will be treated as a qdt that satisfies the requirements of sec_468a and the regulations thereunder requested ruling neither buyer nor the buyer’s qdt will recognize any gain_or_loss or otherwise take any income_or_deduction into account as a result of the transfer of assets from seller’s qdt to buyer’s qdt and buyer’s qdt will plr-143192-05 have a tax basis in the assets that is the same as the tax basis that seller’s qdt had in those assets immediately prior to the proposed transaction requested ruling neither seller nor seller’s qdt will recognize any gain_or_loss or otherwise take any income_or_deduction into account as a result of the transfer of assets from seller’s qdt to buyer’s qdt law and analysis sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5 provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund sec_1_468a-6 provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met specifically sec_1_468a-6 provides that sec_1_468a-6 applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant iii either a proportionate amount which could include all of the assets of the transferor’s qualified nuclear decommissioning fund is transferred to a qualified nuclear decommissioning fund of the transferee or the transferor’s entire qualified nuclear decommissioning fund is transferred to the transferee provided in the latter case or if the transferee receives all of the assets in the transferor’s qualified nuclear decommissioning fund plr-143192-05 but not the transferor’s qualified nuclear decommissioning fund that the transferee acquires the transferor’s entire qualifying interest in the plant and iv the transferee continues to satisfy the requirements of sec_1_468a-5 which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6 provides that a disposition that satisfies the requirements of sec_1_468a-6 will have the following tax consequences at the time it occurs neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a conclusions plr-143192-05 taxpayers we reach the following conclusions based on the information and specific factual representations submitted by the transfer of assets from seller’s qdt to buyer’s qdt qualifies as a disposition under the provisions of sec_1_468a-6 accordingly pursuant to sec_1_468a-6 and sec_1_468a-6 buyer buyer’s qdt seller and seller’s qdt will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from seller’s qdt to buyer’s qdt further pursuant to sec_1_468a-6 after the transaction buyer’s qdt will have a basis in the assets held equal to the basis of such assets in seller’s qdt immediately prior to the transaction while it owns interests in plant buyer is eligible to maintain the qualified nuclear decommissioning fund except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to taxpayer’s authorized representative we are also sending a copy of this letter_ruling to taxpayer and to the industry director natural_resources lm nr sincerely cc peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
